Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudai et al. (US 2019/0296134 A1) in view of Fujihira (US 6,551,909 B1).
Regarding independent claim 1: Matsudai teaches (e.g., Figs. 1-2) a semiconductor device having a cell part ([0029]: 101) and a terminal part ([0029]: 103) set in the device, the terminal part enclosing the cell part ([0029] and [0036]: the terminal part 103 enclosing the cell part as shown in Fig. 1; the termination region 103 is provided around the cell region 101, see [0036]), the device comprising:

a first semiconductor layer ([0030] and [0038]: 28) formed above the first electrode (14), 
the first semiconductor layer (28) being of a first conductivity type (p-type); 
a second semiconductor layer ([0030]: 32) provided in an upper portion of the first semiconductor layer, 
the second semiconductor layer (32) being of a second conductivity type (n-type); and 
the second semiconductor layer (32) being located in the terminal part (as shown in Fig. 2; the second semiconductor layer (32) extends in the terminal part 103; [0040] and [0046]),
an insulating layer ([0030]: 42) provided on the second semiconductor layer (32). 
Matsudai does not expressly teach that the second semiconductor layer has an impurity concentration profile along a vertical direction including a plurality of peaks.
Fujihira  teaches (e.g., Figs.1 an 3a-3c) a semiconductor device comprising a second semiconductor (32),
Fujihira further teaches that the second semiconductor layer has an impurity concentration profile along a vertical direction including a plurality of peaks (Figs. 3a-3b, more specifically, Fig. 3b: Col. 7, Lines 15-62: show impurity concentration profile along a vertical direction including a plurality of peaks in second semiconductor layer 32).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Matsudai, the second semiconductor layer having an impurity concentration profile along a vertical direction including a 
Regarding claim 2: Matsudai and Fujihira teach the claim limitation of the device according to claim 1, on which this claim depends,
Matsudai as modified by Fujihira teaches that the second semiconductor layer includes two bulges arranged in the vertical direction, and a narrow portion provided between the two bulges (Fujihira: 32b has a vertical shape including bulges and the bulges include a narrow portion in between, Fig. 1). 
Regarding claim 3: Matsudai and Fujihira teach the claim limitation of the device according to claim 1, on which this claim depends,
wherein the first semiconductor layer (Matsudai: first semiconductor layer 28) surrounds the second semiconductor layer (Matsudai: the second semiconductor layer 32 is surrounded from the bottom by first semiconductor layer 28).
Regarding claim 4: Matsudai and Fujihira teach the claim limitation of the device according to claim 3, on which this claim depends, further comprising:
a second electrode (Matsudai: [0030]: 24) formed on the insulating layer (Matsudai: 42); and 
a contact (Matsudai: [0048]: 12) connecting the second electrode (Matsudai: 24) and the second semiconductor layer (Matsudai: 32).
Regarding claim 6: Matsudai and Fujihira teach the claim limitation of the device according to claim 4, on which this claim depends, further comprising:
a semiconductor layer (Matsudai: [0030]: 34) covering the contact, the semiconductor layer being of the second conductivity type and having a higher impurity 
the semiconductor layer (Matsudai: 36) being interposed between the contact (Matsudai: 12) and the first semiconductor layer (Matsudai: 32). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsudai et al. (US 2019/0296134 A1) in view of Fujihira  (US 6,551,909 B1) as applied above and further in view of Nishio et al. (US 2018/0374918 A1).
Regarding claim 5: Matsudai and Fujihira teach the claim limitation of the device according to claim 4, on which this claim depends.
Matsudai as modified by Fujihira does not expressly teach that the device further comprises
an insulating film covering the contact, 
the contact being insulated from the first semiconductor layer by the insulating film. 
Nishio teaches (e.g., Fig. 6) a semiconductor device comprising a contact ([0084]:26) and a first semiconductor layer ([0088]: first semiconductor layer 2, [0076]-[0077]: same element description as in first embodiment)
an insulating film ([0083]: 32) covering the contact ([0084]:26), 
the contact being insulated from the first semiconductor layer by the insulating film (32). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Matsudai as modified by Fujihira, the 
Regarding claim 7: Matsudai and Fujihira teach the claim limitation of the device according to claim 4, on which this claim depends.
Matsudai as modified by Fujihira does not expressly teach that the device further comprises
a metal film covering the contact and including at least one type of metal selected from the group consisting of aluminum, tantalum, silver, molybdenum, tungsten, cobalt, chrome, ruthenium, gold, palladium, nickel, and platinum, the metal film being interposed between the contact and the first semiconductor layer. 
Nishio teaches (e.g., Fig. 6) a semiconductor device comprising a contact ([0084]: titanium layer 26) and a first semiconductor layer ([0088]: first semiconductor layer 2, [0076]-[0077]: same element description as in first embodiment),
Nishio further teaches that the device further comprises
a metal film ([0084]: aluminum layer of titanium nitride/Al (aluminum) barrier metal) covering the contact ([0084]:26) and including at least one type of metal selected from the group consisting of aluminum, tantalum, silver, molybdenum, tungsten, cobalt, chrome, ruthenium, gold, palladium, nickel, and platinum  ([0084]: aluminum layer of titanium nitride/Al (aluminum) barrier metal), the metal film being interposed between the contact and the first semiconductor layer  ([0084]: the contact 26 is in contact with 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Matsudai as modified by Fujihira, the metal film covering the contact and including aluminum, the metal film being interposed between the contact and the first semiconductor layer, as taught by Nishio, for the benefit of reducing the contact resistance between the second substrate and the interconnection structure. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsudai et al. (US 2019/0296134 A1) in view of Fujihira  (US 6,551,909 B1) as applied above and further in view of Kawamura et al., hereinafter Kawamura953  (US 2005/0199953 A1) and Kawamura, hereinafter Kawamura187 (US 2005/0253187 A1).
Regarding claim 8: Matsudai and Fujihira teach the claim limitation of the device according to claim 1, on which this claim depends, further comprising:
a gate electrode (Matsudai: [0030]: 46) formed under the insulating layer in the cell part.
Matsudai as modified by Fujihira does not expressly teach
an emitter electrode separated from the gate electrode in the cell part; and 
an insulating film interposed between the gate electrode and the first semiconductor layer in the cell part. 

an emitter electrode ([0088] and [0095]: 11) separated from the gate electrode ([0087] and [0095]: 5) in the cell part.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Matsudai as modified by Fujihira, the emitter electrode separated from the gate electrode in the cell part, as taught by Kawamura953, for the benefit of avoid electrically shorting the gate electrode and the emitter electrode, and thus improve device reliability.
Kawamura187 teaches (e.g., Fig. 2) a semiconductor device comprising a gate electrode ([0044]: 11) and a first semiconductor ([0044]: 21) in a cell part, Kawamura187 further teaches
an insulating film ([0044]: 3) interposed between the gate electrode ([0044]: 11) and the first semiconductor layer ([0044]: 21) in the cell part.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Matsudai as modified by Fujihira and Kawamura953, the insulating film interposed between the gate electrode and the first semiconductor layer in the cell part, as taught by Kawamura187, for the benefit of blocking high electric field generated during operation of the power semiconductor device, and thus improve device reliability.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsudai et al. (US 2019/0296134 A1) in view of Fujihira  (US 6,551,909 B1) as applied above and further in view of Torii (US 2008/0251810A1).
Regarding claim 18: Matsudai and Fujihira teach the claim limitation of the device according to claim 1, on which this claim depends.
Matsudai as modified by Fujihira does not expressly teach that the second semiconductor layer is frame-shape, when viewed from above.
Torii teaches (e.g., Figs. 2-3) a semiconductor device comprising a first semiconductor layer ([0034]: 7) and second a semiconductor layer ([0034]: 1),
Torii further teaches that the second semiconductor layer ([0034]: 1) is frame-shape, when viewed from above (Fig. 3, [0034]: second semiconductor layer 1 includes portion 32, which is frame-shape, when viewed from above).
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Matsudai as modified by Fujihira, the second semiconductor layer being frame-shape, when viewed from above, as taught by Torii, for the benefit of allowing configuration for restricting the spreading of the depletion layer.

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a third semiconductor layer disposed at a side of the second semiconductor layer, the side opposite to a side of the cell part, the third semiconductor layer being of the second conductivity type and having a lower impurity concentration than the second semiconductor layer”. 

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the second semiconductor layer including a plurality of partial semiconductor layers separated in a vertical direction, the first semiconductor layer being interposed in a gap between the plurality of partial semiconductor layers, the plurality of partial semiconductor layers being of a second conductivity type; and 
an insulating layer provided on the second semiconductor layer”.

Claims 11-17 depend from claim 10, and therefore, are allowable for the same reason as claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826